Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
The Appellant, MFR Company, L.C., appeals the district court’s order granting the Appellees’ motion to dismiss the complaint and denying MFR’s motion to remand the case to state court. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. MFR Co., L.C. v. Deutsche Bank Nat’l Trust, No. 1:15-cv-00407-CMH-IDD (E.D. Va. Aug. 21, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.
AFFIRMED